Murray, C. J.,
delivered the opinion of the Court—Terry, J., concurring.
The eighteenth section of the charter of the city of San José provides that the common council shall have power to create the office of city collector, and such other offices as they may deem necessary. The twenty-first section of the same act provides that all officers mentioned in the act, and those created under it, shall be elected on the second Monday of April of each year, and shall hold office for one year.
Granting that the latter section limits the power of the common council to abolish the office, or remove the incumbent, (on which we express no opinion,) still, the ninth section of the act gives the common council the power to fix the salaries of office, and a tariff of fees of officers, and we see no reason why the ordinance abolishing the office of street commissioner, and substituting fees instead thereof, is not legal and binding on the officers.
Judgment affirmed.